Citation Nr: 1236388	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-19 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating prior to January 16, 2008, and to an initial rating greater than 10 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 2003 to December 2006, including in Iraq in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted the Veteran's claim of service connection for PTSD and assigned a zero percent rating effective December 4, 2006.  A Travel Board hearing was held at the RO in St. Petersburg, Florida, in January 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Because the Veteran currently lives within the jurisdiction of the RO in St. Petersburg, Florida, that facility retains jurisdiction in this appeal.  

In June 2010 and in September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a June 2011 rating decision, the RO assigned an initial 10 percent rating effective January 16, 2008, for the Veteran's service-connected PTSD.  Because the initial ratings assigned to the Veteran's service-connected PTSD are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that it previously referred issues of entitlement to service connection for a disability manifested by toenail removal, a cervical spine disability, and for a thoracic spine disability to the RO/AMC for appropriate action.  A review of the claims file shows that these claims all were denied by the RO in a March 2007 rating decision and were not appealed by the Veteran.  To that extent, the Board was mistaken in referring claims of service connection for a disability manifested by toenail removal, a cervical spine disability, and for a thoracic spine disability to the RO/AMC.  Accordingly, the prior referrals of these claims are withdrawn and the RO/AMC does not need to take any action on them.  

By contrast, a review of the record shows that a claim of service connection for a traumatic brain injury (TBI) and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board previously referred both of these claims to the RO/AMC in its prior remands.  To date, however, the RO/AMC has not taken action on either of these claims.  Therefore, the Board does not have jurisdiction over these claims and they are referred again to the AOJ for appropriate action.

Unfortunately, as is explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim for an initial compensable rating prior to January 16, 2008, and greater than 10 percent disabling thereafter for PTSD can be adjudicated.

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He specifically contends that his service-connected PTSD interferes with his social and occupational functioning and is severely disabling.

The Board observes initially that the VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board also observes that, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).

A review of the claims file shows that the Veteran participated in VA's Benefits Delivery at Discharge (BDD) program.  Unfortunately, to date, the Veteran has not been provided with either adequate VCAA notice or notice compliant with the Court's decision in Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III) concerning his higher initial rating claim for PTSD.  The Board notes in this regard that the Veteran's participation in the BDD program does not relieve the RO/AMC of its obligations to provide VCAA-compliant notice or notice compliant with the Court's decision in Vazquez-Flores III.  Accordingly, on remand, the RO/AMC should provide the Veteran with both appropriate VCAA notice and notice that is compliant with the Court's decision in Vazquez-Flores III.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative with appropriate VCAA notice on his claim of entitlement to an initial compensable rating prior to January 16, 2008, and to an initial rating greater than 10 percent thereafter for PTSD.  This notice letter also should comply with Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  A copy of this notice letter should be included in the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

